Citation Nr: 0607009	
Decision Date: 03/10/06    Archive Date: 03/23/06	

DOCKET NO.  04-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether severance of service connection for post-traumatic 
stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that severed service connection for 
PTSD.  



FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was 
established by RO decision in July 2003.  

2.  The correct facts, as they were known at the time of the 
July 2003 rating decision, were not before the adjudicator at 
the time of the rating decision, and were of such magnitude 
that a different outcome would have been reached had they 
been known.


CONCLUSION OF LAW

The July 2003 RO action, which granted service connection for 
PTSD was clearly and unmistakably erroneous and there is a 
legal basis for the January 2004 severance of service 
connection.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 3.105(d) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the RO's January 2004 
severance of service connection for PTSD was proper.  
Applicable law provides that service connection will be 
severed only where the evidence establishes that the grant of 
service connection was clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 C.F.R. 
§ 3.105(d).  Therefore, the underlying question is whether 
the RO's July 2003 rating decision, which granted service 
connection for PTSD, was clearly and unmistakably erroneous.  
If so, the RO's January 2004 severance was proper.  If not, 
then, the veteran is entitled to restoration of service 
connection for PTSD.  

With regard to what constitutes clear and unmistakable error, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in discussing another provision of 
38 C.F.R. § 3.105, stated that:  

It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of "error."  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. 
§ 3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts as they were known at the time, 
were not before the adjudicator or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied.  
Id. at 13.

Graves v. Brown, 6 Vet. App. 166, 170 (1994).

The law extant at the time included that service connection 
is granted for disability incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The evidence of record at the time of the July 2003 RO 
decision included the veteran's April 2003 statement that he 
had been a door gunner in a Chinook helicopter during his 
tour of duty in Vietnam.  It also included his DD Form 214 
and his service personnel records.  These records reflect 
that he received a Vietnam Service Medal and Republic of 
Vietnam Campaign Medal with 60 Device.  They indicate that he 
served in the Republic of Vietnam from January to December 
1971.  There was no evidence of record indicating that the 
veteran was qualified with the M-60 machine gun or that 
receipt of the Republic of Vietnam Campaign Medal with 60 
Device is representative of such qualification.

Also of record was a March 2003 VA treatment record, which 
reflects that the veteran reported that he initially flew 
Chinook helicopters while in Vietnam and then went on to fly 
as a gunner in Cobra helicopters before being transferred 
back to flying Chinook helicopters.  Also of record was the 
report of a June 2003 VA psychiatric examination which 
reflects that the veteran reported that he spent one year in 
Vietnam as a helicopter gunner and indicates that the veteran 
had PTSD as a result of his experience as a helicopter 
gunner.  

A review of the July 2003 RO decision that granted the 
veteran's claim of service connection for PTSD reflects that 
the grant was based upon the veteran's statement that he was 
a helicopter gunner and the documentation of his receipt of 
the Republic of Vietnam Commendation Medal with 60 Device.  
The RO decision reflects the adjudicator's belief that the 
receipt of a Republic of Vietnam Campaign Medal with 60 
Device reflects that the veteran was qualified with the M-60 
machine gun.  

The relevant evidence of record, as set forth above, does not 
provide any evidence that the receipt of the Republic of 
Vietnam Commendation Medal with 60 Device indicates that a 
recipient of that medal had qualified with an M-60 machine 
gun.  There is nothing in the veteran's service medical 
records which would indicate that he ever had training with 
or was qualified with the M-60 machine gun, and the Board is 
unaware of any information of which it could take judicial 
notice which would indicate that the award of the Republic of 
Vietnam Commendation Medal with 60 Device is indicative of 
the recipient being qualified with the M-60 machine gun.

Therefore, the July 2003 RO decision was made based upon an 
error of fact because there was no evidence in the record to 
indicate that the receipt by the veteran of the Republic of 
Vietnam Campaign Medal with 60 Device indicated that he was 
qualified with the M-60 machine gun.  Since the RO relied 
upon such a belief in concluding that there was credible 
supporting evidence of the veteran's reported stressor of 
being a door gunner as a critical part in their grant of 
service connection for PTSD, the Board is compelled to 
conclude that had not this reliance been placed upon such a 
factual error the result would have been manifestly different 
because the RO would have concluded, in the absence of the 
belief that the award of the Republic of Vietnam Campaign 
Medal with 60 Device showed qualification with the M-60 
machine gun, that the veteran was not entitled to the grant 
of service connection for PTSD because his stressor had not 
been supported by credible evidence.  Thus, there was an 
error of fact in the adjudication of the claim.  

On the basis of the above analysis the type of factual error 
committed compels the conclusion that the July 2003 RO 
decision would not have granted service connection for PTSD 
but for the error.  It is absolutely clear that if the 
correct fact had been applied service connection for PTSD 
would have been denied because the RO's reliance on the 
belief that the veteran was qualified with the M-60 machine 
gun based upon his receipt of the Republic of Vietnam 
Campaign Medal with 60 Device was a critical element in the 
RO's determination that the veteran had credible supporting 
evidence of his claimed inservice stressor and the ultimate 
award of service connection for PTSD.  38 C.F.R. § 3.304(f) 
(credible evidence that the claimed in-service stressor 
actually occurred is required).

Accordingly, there was clear and unmistakable error in the 
July 2003 RO decision, and there was a legal basis for the 
January 2004 RO decision that severed service connection for 
PTSD.  

Veterans Claims Assistance Act

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002), is 
inapplicable to claims of clear and unmistakable error in 
either an RO decision or a Board decision.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA 
inapplicable to claim that RO decision contained clear and 
unmistakable error); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc) (holding that clear and unmistakable 
error motion is not a claim for benefits and that VCAA 
definition of claimant cannot encompass persons seeking 
revision of final decision based on clear and unmistakable 
error).

ORDER

Restoration of service connection for PTSD is not warranted 
and the appeal is denied.  


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


